Exhibit 10-3-2

AWARD AGREEMENT

STOCK UNITS

The Executive Compensation Committee of the TEGNA Inc. Board of Directors has
approved an award of Restricted Stock Units (referred to herein as “Stock
Units”) to you under the 2001 Omnibus Incentive Compensation Plan (Amended and
Restated as of May 4, 2010), as set forth below.

This Award Agreement and the enclosed Terms and Conditions effective as of
January 1, 2016, constitute the formal agreement governing this award.

Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

Please keep the enclosed Terms and Conditions for future reference.

 

 

Employee:                                          
                                                        Location:

Grant Date: 1/1/16

Stock Unit Commencement Date: 1/1/16

Stock Unit Expiration Date: 12/31/19

 

Stock Unit Vesting Schedule:    25% of the Stock Units shall vest on 12/31/16*
   25% of the Stock Units shall vest on 12/31/17*    25% of the Stock Units
shall vest on 12/31/18*    25% of the Stock Units shall vest on 12/31/19*

* Provided the Employee is continuously employed until such dates and has not
terminated employment on or before such dates.

 

Number of Stock Units:

 

                TEGNA Inc.

 

    By:  

 

Employee’s Signature             Kevin E. Lord             Senior Vice President
and Chief Human             Resources Officer



--------------------------------------------------------------------------------

STOCK UNITS

TERMS AND CONDITIONS

Under the

TEGNA Inc.

2001 Omnibus Incentive Compensation Plan (Amended and Restated as of May 4,
2010)

These Terms and Conditions, dated January 1, 2016, govern the grant of
Restricted Stock Units (referred to herein as “Stock Units”) to the employee
(the “Employee”) designated in the Award Agreement dated coincident with these
Terms and Conditions. The Stock Units are granted under, and are subject to, the
TEGNA Inc. (the “Company”) 2001 Omnibus Incentive Compensation Plan (Amended and
Restated as of May 4, 2010) (the “Plan”). Terms used herein that are defined in
the Plan shall have the meaning ascribed to them in the Plan. If there is any
inconsistency between these Terms and Conditions and the terms of the Plan, the
Plan’s terms shall supersede and replace the conflicting terms herein.

1. Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Award Agreement governing the grant, and (iii) these Terms and
Conditions, the Company has granted to the Employee the number of Stock Units
set forth on the applicable Award Agreement. Each vested Stock Unit shall
entitle the Employee to receive from the Company one share of the Company’s
common stock (“Common Stock”) upon the earliest of the Employee’s termination of
employment, a Change in Control (but only to the extent provided in Section 14)
or Stock Unit Expiration Date. The Employee shall not be entitled to receive any
shares of Common Stock with respect to unvested Stock Units, and the Employee
shall have no further rights with regard to a Stock Unit once the underlying
share of Common Stock has been delivered with respect to that Stock Unit.

2. Incentive Period. The Incentive Period in respect of the Stock Units shall
commence on the Stock Unit Commencement Date specified in the Award Agreement
and end on the Stock Unit Expiration Date specified in the Award Agreement.



--------------------------------------------------------------------------------

3. Vesting Schedule. Subject to the special vesting rules set forth in Sections
7, 14 and 15, the Stock Units shall vest in accordance with the Vesting Schedule
specified in the Award Agreement to the extent that the Employee is continuously
employed by the Company or its Subsidiaries until the dates specified in the
Vesting Schedule and has not terminated employment on or before such dates. An
Employee will not be treated as remaining in continuous employment if the
Employee’s employer ceases to be a Subsidiary of the Company. The Employee shall
not receive shares relating to the Employee’s Stock Units when the Stock Units
vest. Rather, as set forth in Section 5 below, the shares related to vested
Stock Units will generally be delivered, less applicable withholdings, as soon
as administratively practicable (but always by the 30th day) after the earliest
of the Employee’s termination of employment, a Change in Control (to the extent
provided in Section 14) or the Stock Unit Expiration Date.

4. No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Stock Units.

5. Delivery of Shares. The Company shall deliver to the Employee a certificate
or certificates, or at the election of the Company make an appropriate
book-entry, for the number of shares of Common Stock equal to the number of
vested Stock Units as soon as administratively practicable (but always by the
30th day) after the earliest of the Employee’s termination of employment, a
Change in Control (but only to the extent provided in Section 14) or the Stock
Unit Expiration Date; provided that the number of shares shall be reduced by the
value of all taxes which the Company is required by law to withhold by reason of
such delivery. The Employee shall not be entitled to receive any shares of
Common Stock with respect to unvested Stock Units, and the Employee shall have
no further rights with regard to a Stock Unit once the underlying share of
Common Stock has been delivered with respect to that Stock Unit.

 

-2-



--------------------------------------------------------------------------------

6. Cancellation of Stock Units.

(a) Termination of Employment. All Stock Units granted to the Employee that have
not vested as of the date of the Employee’s termination of employment shall
automatically be cancelled upon the Employee’s termination of employment.
Unvested Stock Units shall also be cancelled in connection with an event that
results in the Employee’s employer ceasing to be a Subsidiary of the Company.

(b) Forfeiture of Stock Units/Recovery of Common Stock. Pursuant to its
recoupment policy, the Company may forfeit an Employee’s Stock Units or recover
shares of Common Stock issued in connection with a Stock Unit. Generally, under
the Company’s recoupment policy, if the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirement under the securities laws, and the Committee
determines that:

(i) the fraud or intentional misconduct of the Employee contributed (either
directly or indirectly) to the noncompliance that resulted in the obligation to
restate the Company’s financial statements; and

(ii) a lower award of Stock Units would have been made to the Employee had it
been based upon the restated financial results;

then the Company may, to the extent permitted by applicable law, and subject to
the approval of the Committee, forfeit Stock Units awarded to the Employee or
seek to recoup shares of Common Stock issued in connection with Stock Units in
excess of the amount that would have been received under the accounting
restatement. In each such instance, the Company may seek to forfeit the
Employee’s relevant Stock Units or seek to recover the relevant Common Stock
issued in connection with a Stock Unit granted or issued during the three-year
period preceding the date the Company is required to prepare the accounting
restatement, regardless of whether the Employee is then employed by the Company.
In addition, the Company may assert any other remedies that may be available to
the Company, including, without limitation, those available under Section 304 of
the Sarbanes-Oxley Act of 2002.

 

-3-



--------------------------------------------------------------------------------

7. Death, Disability, Retirement. In lieu of the Vesting Schedule set forth in
the Award Agreement, in the event that the Employee’s employment terminates on
or prior to the Stock Unit Expiration Date by reason of death, permanent
disability (as determined under the Company’s Long Term Disability Plan),
termination of employment after attaining age 65, or termination of employment
after both attaining age 55 and completing at least 5 years of service, the
Employee (or in the case of the Employee’s death, the Employee’s estate or
designated beneficiary) shall become vested in a number of Stock Units equal to
the product of (i) the total number of Stock Units in which the Employee would
have become vested upon the Stock Unit Expiration Date had the Employee’s
employment not terminated, and (ii) a fraction, the numerator of which shall be
the number of full calendar months between the Stock Unit Commencement Date and
the date that employment terminated, and the denominator of which shall be the
number of full calendar months from the Stock Unit Commencement Date to the
Stock Unit Expiration Date.

8. Non-Assignability. Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

9. Rights as a Shareholder. The Employee shall have no rights as a shareholder
by reason of the Stock Units.

 

-4-



--------------------------------------------------------------------------------

10. Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Stock Units is a one-time benefit which does not create any
contractual or other right to receive future grants of Stock Units, or benefits
in lieu of Stock Units; (b) all determinations with respect to any such future
grants, including, but not limited to, the times when the Stock Units shall be
granted, the number of Stock Units, and the Incentive Period, will be at the
sole discretion of the Company; (c) the Employee’s participation in the Plan
shall not create a right to further employment with the Employee’s employer and
shall not interfere with the ability of the Employee’s employer to terminate the
Employee’s employment relationship at any time with or without cause; (d) the
Employee’s participation in the Plan is voluntary; (e) the Stock Units are not
part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or retirement benefits, or similar payments; and
(f) the future value of the Stock Units is unknown and cannot be predicted with
certainty.

11. Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the “Committee”) in its sole discretion to adjust awards and to make
interpretations and other determinations with respect to all matters relating to
the applicable Award Agreements, these Terms and Conditions, the Plan and awards
made pursuant thereto. These Terms and Conditions shall apply to the grant of
Stock Units made to the Employee on the date hereof and shall not apply to any
future grants of Stock Units made to the Employee.

12. Notices. Notices hereunder shall be in writing and if to the Company shall
be addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107, and, if to the Employee, shall be addressed to the Employee at
his or her address as it appears on the Company’s records.

 

-5-



--------------------------------------------------------------------------------

13. Successors and Assigns. The applicable Award Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Section 6 hereof, to the
estate or designated beneficiary of the Employee.

14. Change in Control Provisions.

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Award Agreement.

(a) Definitions.

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 14(a)(iii)(A),
14(a)(iii)(B) and 14(a)(iii)(C);

 

-6-



--------------------------------------------------------------------------------

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business

 

-7-



--------------------------------------------------------------------------------

Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Acceleration Provisions. (i) In the event of the occurrence of a Change in
Control in which the Stock Units are not continued or assumed (i.e., the Stock
Units are not equitably converted into, or substituted for, a right to receive
cash and/or equity of a successor entity or its affiliate), the Stock Units that
have not been cancelled shall become fully vested. The vested Stock Units shall
be paid out to the Employee as soon as administratively practicable on or
following the effective date of the Change in Control (but in no event later
than 30 days after such event), provided that the Change in Control also
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A of the Internal Revenue Code of 1986 (the
“Code”) and the regulations and guidance issued thereunder (“Section 409A”), and
such payout will not result in additional taxes under Section 409A. Otherwise,
the vested Stock Units shall be paid out as soon as administratively practicable
after the earlier of the Employee’s termination of employment or Stock Unit
Expiration Date (but in no event later than 30 days after such events).

 

-8-



--------------------------------------------------------------------------------

(ii) In the event of the occurrence of a Change in Control in which the Stock
Units are continued or assumed (i.e., the Stock Units are equitably converted
into, or substituted for, a right to receive cash and/or equity of a successor
entity or its affiliate), the Stock Units shall not vest upon the Change in
Control, provided that the Stock Units that are not vested under the other
provisions of this Award shall become fully vested in the event that the
Employee has a “qualifying termination of employment” within two years following
the date of the Change in Control. In the event of the occurrence of a Change in
Control in which the Stock Units are continued or assumed, vested Stock Units
shall be paid out soon as administratively practicable after the earlier of the
Employee’s termination of employment or Stock Unit Expiration Date (but in no
event later than 30 days after such events).

A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good Reason”. For this purpose, “Cause” shall mean:

 

  •   any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

 

  •   unreasonable and persistent neglect or refusal by the Employee to perform
his or her duties which is not remedied within thirty (30) days after receipt of
written notice from the Company; or

 

  •   conviction, including a plea of guilty or of nolo contendere, of the
Employee of a securities law violation or a felony.

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:

 

  •   the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

 

  •   a reduction in the Employee’s base salary or target bonus opportunity as
in effect on the date immediately prior to the Change in Control;

 

-9-



--------------------------------------------------------------------------------

  •   failure to provide the Employee with an annual long-term incentive
opportunity whose grant date value is equivalent to or greater in value than
Employee’s regular annual long-term incentive opportunity in effect on the date
of the Change of Control (counting only normal long-term incentive awards made
as a part of the regular annual pay package, not special awards not made on a
regular basis), calculated using widely recognized valuation methodologies by an
experienced compensation consultant at a nationally recognized firm;

 

  •   the relocation of the Employee’s office from the location at which the
Employee is principally employed immediately prior to the date of the Change in
Control to a location 35 or more miles farther from the Employee’s residence
immediately prior to the Change in Control, or the Company’s requiring the
Employee to be based anywhere other than the Company’s offices at such location,
except for required travel on the Company’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control; or

 

  •   the failure by the Company or its affiliate to pay any compensation or
benefits due to the Employee.

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination that (x) indicates the specific termination provision in
the Award Agreement relied upon, and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated. Such
notice must be provided to the Company within ninety (90) days after the event
that created the “Good Reason”.

(iii) If in connection with a Change in Control, the Stock Units are assumed
(i.e., the Stock Units are equitably converted into, or substituted for, a right
to receive cash and/or equity of a successor entity or its affiliate), the Stock
Units shall refer to the right to receive such cash and/or equity. An assumption
of this Stock Unit award must satisfy the following requirements:

 

  •   The converted or substituted award must be a right to receive an amount of
cash and/or equity that has a value, measured at the time of such conversion or
substitution, that is equal to the value of this Award as of the date of the
Change in Control;

 

-10-



--------------------------------------------------------------------------------

  •   Any equity payable in connection with a converted or substituted award
must be publicly traded equity securities of the Company, a successor company or
their direct or indirect parent company, and such equity issuable with respect
to a converted or substituted award must be covered by a registration statement
filed with the Securities Exchange Commission that permits the immediate sale of
such shares on a national exchange;

 

  •   The vesting terms of any converted or substituted award must be
substantially identical to the terms of this Award; and

 

  •   The other terms and conditions of any converted or substituted award must
be no less favorable to the Employee than the terms of this Award are as of the
date of the Change in Control (including the provisions that would apply in the
event of a subsequent Change in Control).

The determination of whether the conditions of this Section 14(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 14, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.

15. Employment or Similar Agreements. The provisions of Sections 1, 3, 5, 6, 7
and 14 of these Terms and Conditions shall not be applied to or interpreted in a
manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement, termination benefits agreement
or similar agreement and the terms of Sections 1, 3, 5, 6, 7 and 14, the
employment agreement, termination benefits agreement or similar agreement shall
control.

 

-11-



--------------------------------------------------------------------------------

16. Grant Subject to Applicable Regulatory Approvals. Any grant of Stock Units
under the Plan is specifically conditioned on, and subject to, any regulatory
approvals required in the Employee’s country. These approvals cannot be assured.
If necessary approvals for grant or payment are not obtained, the Stock Units
may be cancelled or rescinded, or they may expire, as determined by the Company
in its sole and absolute discretion.

17. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.

18. Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A so that no taxes under Section 409A are triggered,
and shall be interpreted and administered in accordance with that intent (e.g.,
the definition of “termination of employment” (or similar term used herein)
shall have the meaning ascribed to “separation from service” under
Section 409A). If any provision of these Terms and Conditions would otherwise
conflict with or frustrate this intent, the provision shall not apply.
Notwithstanding any provision in this Award Agreement to the contrary and solely
to the extent required by Section 409A, if the Employee is a “specified
employee” within the meaning of Code Section 409A and if delivery of shares is
being made in connection with the Employee’s separation from service other than
by reason of the Employee’s death, delivery of the shares shall be delayed until
six months and one

 

-12-



--------------------------------------------------------------------------------

day after the Employee’s separation from service with the Company (or, if
earlier than the end of the six-month period, the date of the Employee’s death).
The Company shall not be responsible or liable for the consequences of any
failure of the Award to avoid taxation under Section 409A.

 

-13-